People v Stewart (2015 NY Slip Op 09628)





People v Stewart


2015 NY Slip Op 09628


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


3745/12 16502 279/13 16501

[*1] The People of the State of New York, Respondent,
vAlfred Stewart, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Ellen Dille of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Lori Ann Farrington of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Martin Marcus, J.), rendered May 30, 2013, as amended July 16, 2013, convicting defendant, upon his pleas of guilty, of two counts of auto stripping in the second degree, and sentencing him to concurrent terms of 1  to 4 years, unanimously affirmed.
The record supports the conclusion that defendant made a valid waiver, conveyed through counsel, of his right to be present at a proceeding where the court amended the sentence by reducing it to conform with the maximum sentence permitted by law for a class E felony. We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK